DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 35-52 are allowed.
The following is an examiner’s statement of reasons for allowance: The claimed invention (at least claim 35 and all claims depending therefrom) encompasses a pressure measuring system having a tube system, at least two pressure measuring devices each having a transducing membrane, a flow regulating device and non-perfusion flow regulating device, the first flow device being settable to open, closed, and perfused positions, where in the perfused position, through a spacer in the perfusion tube section, the perfusion section is partly even when squeezed by a first tube clamp of the first flow device.  Upon careful search, review, and consideration of prior art (including the references of record in application 14/772,350 — hereafter the ‘350 application — of which the instant application is a continuation), no references anticipate the claimed invention.  Further, the closest references Christensen (US 20070038143 A1 – of record and cited in the ‘350 application), Uberreiter (US 20040050168 A1 – of record and cited in the ‘350 application), and Palestrant (US 5827243 A – of record and cited in the ‘350 application), are not reasonably combinable in a manner that is compliant under the requirements of 35 USC § 103.  Notably, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S MELHUS whose telephone number is (571)272-5342.  The examiner can normally be reached on Monday - Friday | 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN S MELHUS/Examiner, Art Unit 3791

/PATRICK FERNANDES/Primary Examiner, Art Unit 3791